DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment was authorized by Mr. Christopher Volkmann (Reg. No. 60,349) on 07/15/2022.

The application has been amended as follows: 

1.	(Currently Amended) A fluid application system comprising:
a handheld fluid applicator configured to receive fluid from a pump unit, the handheld fluid applicator having an outlet configured to apply the fluid to a surface;
a sensor configured to sense a motion of the handheld fluid applicator and generate a sensor signal indicative of the sensed motion;
a control system configured to:
set a first pressure for a fluid pressure setting of the pump unit;
identify a gesture command based on the sensor signal; 
change the fluid pressurepressure, that is different than the first pressure, based on the gesture command; and
control the pump unit to pump the fluid based on the changed fluid pressure 

2.	(Previously Presented) The fluid application system of claim 1, wherein the sensor is carried on the handheld fluid applicator.

3.	(Previously Presented) The fluid application system of claim 1, wherein the sensor comprises an inertial measurement unit (IMU).

4.	(Previously Presented) The fluid application system of claim 1, wherein the sensor comprises a camera that is remote from the handheld fluid applicator and configured to capture images of the handheld fluid applicator.

5.	(Currently Amended) The fluid application system of claim 1, wherein 



the sensor is configured to sense a second motion of the handheld fluid applicator and generate a second sensor signal indicative of the sensed second motion; and
the control system is configured to:
identify a second gesture command based on the second sensor signal.

6.	(Currently Amended) The fluid application system of claim [[1]]5, wherein the control system is configured to, based on the second gesture command, control the pump unit to at least one of:
change a throughput of the pump unit; 
place the pump unit in a cleaning mode; or
turn the pump unit on or off.

7.	(Previously Presented) The fluid application system of claim 1, wherein the control system is configured to detect a voice command by the user and control the fluid application system based on the voice command.

8.	(Currently Amended) The fluid application system of claim [[1]]5, wherein 
the fluid application system comprises a plural component spraying system configured to spray a plurality of components that are combined at a ratio mix, and 
the control system is configured to:
based on the second gesture command, control 
a 
the ratio mix.

9. 	(Currently Amended) The fluid application system of claim 1, wherein the identified gesture command comprises a rotation of the handheld fluid applicator.

10.	(Currently Amended) The fluid application system of claim 9, wherein 

the control system is configured to:
determine a degree of rotation of the handheld fluid applicator based on the sensor signal; 
determine a pressure change amount based on the degree of rotation; and 
determine the second pressurepressure

11.	(Currently Amended) The fluid application system of claim 1, wherein the identified gesture command comprises a shaking of the handheld fluid applicator.

12.	(Currently Amended) The fluid application system of claim 11, wherein the control system is configured to: 
determine;
determine a pressure change amount based on the shake force; and
determine the second pressure based on the pressure change amount relative to the first pressure.

13.	(Currently Amended) A method of controlling a spraying system comprising a handheld fluid sprayer and a pump unit configured to pump fluid to the handheld fluid sprayer, the method comprising:
setting a first pressure for a fluid pressure setting of the pump unit;
receiving a sensor signal indicative of a sensed motion of the handheld fluid sprayer;
identifying a pre-defined gesture command based on the sensor signal; 
changing the fluid pressure setting to a second pressure, that is different than the first pressure, 
controlling the pump unit to pump the fluid based on the changed fluid pressure 

14.	(Currently Amended) The method of claim 13, further comprising:
detecting user actuation of a user interface mechanism corresponding to the handheld fluid sprayer;
based on detecting the user actuation of the user interface mechanism, enabling a gesture control mode; and
detecting the pre-defined gesture command made by a user based on the gesture control mode.

15.	(Previously Presented) The method of claim 14, wherein 
the user interface mechanism comprises a hardware control device on the handheld fluid sprayer, and 
enabling the gesture control mode comprises enabling the gesture control mode for a period of time based on the detected user actuation of the hardware control device.

16.	(Currently Amended) The method of claim 13
determining an angle of rotation of the handheld fluid sprayer based on the sensor signal; 
determining a pressure change amount based on the angle of rotation; and 
determining the second pressurepressure

17.	(Previously Presented) The method of claim 13, and further comprising:
alerting a user that the spraying system is being controlled based on the gesture command.


18.	(Previously Presented) The method of claim 13, further comprising:
sensing a custom gesture made by the user; 
generating a custom gesture sensor signal indicative of the custom gesture; 
associating the custom gesture sensor signal to a pump unit control signal; and
wherein identifying the pre-defined gesture comprises identifying the pump unit control signal based on a comparison of the sensor signal to the custom gesture sensor signal.

19.	(Previously Presented) A control system for a fluid application system comprising a handheld fluid applicator, the control system configured to:
detect user actuation of a user interface mechanism corresponding to the handheld fluid applicator; 
enable a gesture control mode for a period of time based on the detected user actuation of the user interface mechanism;
based on the enabled gesture control mode, detect a gesture made by a user based on a sensor signal, from a motion sensor, indicative of sensed motion of the handheld fluid applicator; 
identify a control signal corresponding to the detected gesture; and
control the fluid application system based on the control signal.

20.	(Previously Presented) The control system of claim 19, wherein 
the user interface mechanism comprises a hardware control device on the handheld fluid applicator, and 
the gesture identification logic identifies the gesture by accessing a data store that stores predefined gesture data.

21.	(Currently Amended) The fluid application system of claim 1, further comprising a user interface device configured to receive user input, and wherein the control system is configured to identify the gesture command based on the user input.

22.	(Previously Presented) The fluid application system of claim 21, wherein the user interface device comprises a hardware control device that is disposed on the handheld fluid applicator and is actuatable by the user.

23.	(Previously Presented) The fluid application system of claim 22, wherein the hardware control device comprises a button.

24.	(Currently Amended) The fluid application system of claim 22, wherein the control system is configured to: 
selectively enable a gesture detection mode based on actuation of the hardware control device on the handheld fluid applicator; and 
detect the gesture command when the gesture detection mode is enabled.

25.	(Previously Presented) The fluid application system of claim 22, wherein the control system is configured to: 
selectively enable the gesture detection mode for a time period after the actuation of the hardware control device on the handheld fluid applicator.

26.	(Previously Presented) The fluid application system of claim 22, wherein the control system is configured to: 
selectively enable the gesture detection mode when the hardware control device is actuated, and selectively disable the gesture detection mode when the hardware control device is not actuated.

27.	(Previously Presented) The fluid application system of claim 1, wherein the handheld fluid applicator comprises a spray gun having a spray outlet and an actuatable trigger configured to control a flow of fluid from the spray outlet, wherein the sensor is configured to sense motion of the spray gun.

28.	(Currently Amended) The fluid application system of claim 1, and further comprising a heating element configured to heat the fluid pumped by the pump unit, wherein 
the sensor is configured to sense a second motion of the handheld fluid applicator and generate a second sensor signal indicative of the sensed second motion; and
the control system is configured to:
identify a second gesture command based on the second sensor signal; and
control  based on the second gesture command.



Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: See arguments submitted by applicant on 04/14/2022; pages 10 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/15/2022